Harwood, J.
We think under the facts shown in this case the premises in question were properly held to constitute defendants’ homestead.
The important question of law involved in this appeal is whether a homestead is exempt from foreclosure and sale to satisfy a lien created by law in favor of one who furnishes materials purchased and used by the owners of such homestead in the improvement thereof. It is not disputed that by the provisions of chapter 82, page 1028, of the Compiled Statutes of this state, a lien is expressly created in favor of parties furnishing materials contracted for and used by the owners of land in making improvements thereon, without any exception in favor of homestead premises. But it is contended by respondents that, notwithstanding the provisions of that statute, the statute providing exemption of homesteads and other property from forced sale on execution (Code Civ. Proc., §§ 321— *27530) withholds the homestead from the operation of such lien if it accrued for material alone, furnished and used in the improvement of the homestead.
To maintain this proposition, respondents rely on a strict and very narrow interpretation and application of the clause of section 323 of the Code of Civil Procedure, which provides that “ such exemption shall not affect any laborer’s or mechanic’s lien, or extend to any mortgage thereon lawfully obtained.” It is argued that this provision is not broad enough to include the lien declared by statute in favor of one who simply furnishes materials used in the improvement of a homestead; and that, consequently, the plaintiff, who furnished material only, which was procured and used by defendants in the improvement of their homestead, is barred of relief, by way of enforcement of said lien.
In the case of Merrigan v. English, 9 Mont. 113, the court refused to so construe and apply the provisions of the exemption statute just cited as to deny the enforcement of a lien on a homestead for material furnished — namely, a mantel — in favor of the mechanic who furnished the same, as well as the labor involved in setting said mantel in the building. The only real difference between that case and the one at bar appears to be that, in the former case, the lien claimant occupied the position of furnisher of material, as well as labor, on the premises, in shaping the material so furnished into the building; whereas, in the case at bar, the lien claimant furnished and delivered materia], without any labor towards the erection of the building on the premises. If the view urged by respondents is adopted the effect of such holding would appear to be that one who manufactured, hauled, and delivered the brick, or quarried, cut, hauled, and delivered the stone, or went into the forest, cut, manufactured, transported, and delivered the lumber contracted for, and used in the erection of improvements on a homestead, would be denied enforcement of the lien which the law declares he shall have to secure payment for such materials, because he would be simply the furnisher of material for the structure, like the plaintiff, and would, according to such construction and application of the exemption statute, not be included within the meaning and intent of the legislature in *276declaring that such exemptions shall not affect the liens of laborers and mechanics. We do not think such a view gives effect to the intent of the legislature, as manifest in these statutes. Even without any further expression of the legislative intent on this point than the clause of section 323 above referred-to, we could not adopt the view urged by respondents as giving effect to the intent of the law. We are satisfied that, in providing that such exemptions shall not affect any laborers’ or mechanics’ liens, the legislature referred to the liens for material and labor provided for by the statutes of this state commonly mentioned as the “Mechanic’s Lieu Law.” Such improvements, in fact, comprise labor bestowed upon material, both on and off the premises where the improvement is placed. Payment for the material is payment for the labor expended upon it through all the changes it has undergone, from its natural raw state, until placed in the structure.
But if, in looking at section 323 of the exemption statute alone, there is room to raise doubts as to the intent of the legislature, and room for contention that a homestead claimant may obtain material for improvement on his homestead, and enjoy the same without payment, in case no property can be found over and above the exemption, there is still another provision in the same statute which seems to give further light as to the intention of the legislature on the point under consideration, namely, a provision of section 328, wherein it is declared “that this act shall not be construed as to in any manner relate to judgments or decrees rendered on the foreclosure of mortgages, either equitable or legal.” The lien under consideration is a specific encumbrance, existing through a positive enactment of the legislature, operating upon certain facts, and the lienor would seem to be entitled to his judgment of foreclosure, on showing the facts and a compliance with the statute, the same as a party, on making out his case, is entitled to judgment for debt, although the debtor may not have property subject to an ordinary execution. Now, when it comes to the execution of these judgments, it is found that the legislature has made a distinction between them in the statute relating to exemptions, declaring, in effect, that such exemptions shall not be construed to affect judgments or decrees of foreclosure of specific encum*277brances. If this is not the plain intendment of the provisions of the exemption statute last-above quoted, we think it would, be difficult to conceive or reasonably explain the intent those provisions manifest.
The rules of construction that several provisions of statutes relating to the same subject shall be considered and construed together, so that all the provisions shall be given reasonable force and effect, if possible (Code Civ. Proc., § 631), and that, “when a statute is equally susceptible of two interpretations, one in favor of natural right and the other against it, the former is to be adopted” (Code Civ. Proc, § 638), both, we think, demand such a construction of the statutes in question as will give force and effect to appellant’s lien.
Respondents cite, in support of their position, Richards v. Shear, 70 Cal. 187, wherein the court held that the homestead was not subject to sale in satisfaction of a lien for material alone, furnished in the improvement thereof. While there is some likeness, but not entire similarity, in the provisions of the California statute and the clause of section 323 of our code above quoted, it does not appear that the California court was aided by such general proviso as we have in section 328 to show the intendment of the legislature. It has been shown that the exemption statute of Montana was not taken from California, in Lindley v. Davis, 7 Mont. 207, and Merrigan v. English, 9 Mont. 113, and considering the difference of form, as well as additional ¡provisions we have to construe and apply, it would seem to be an abdication of reason to follow the holding in the California case just cited. It should be further observed that in a recent case the supreme court of Nebraska placed a construction opposed to that of California on statutory provisions entirely similar. (Phelps etc. Windmill Co. v. Shay, 32 Neb. 19.) The holding in the case of Duncan v. Batemen, 23 Ark. 327, 79 Am. Dec. 109, cited by respondents, is based upon different statutory provisions than those prevailing in Montana. It was there held that the statute of Arkansas did not create a lien in favor of one who simply furnished material. Such might be the case. The lien depends on the statute for existence. But here it is not disputed that the statute imposes the lien in favor of appellant; and we *278think, without doubt, the legislature intended the homestead should be subject to a lien, and to foreclosure and sale thereunder for material obtained and used by the owners of the homestead in the improvement thereof.
Judgment is therefore reversed, and the cause remanded for proceedings in conformity with the views herein expressed.
Pemberton, C. J., concurs.